Citation Nr: 0824875	
Decision Date: 07/24/08    Archive Date: 07/30/08

DOCKET NO.  05-00 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), rated as 30 percent disabling as of 
June 7, 2004, and as 50 percent disabling as of March 5, 
2007.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and assigned a 30 percent rating for PTSD, 
effective June 7, 2004.  

A July 2007 rating decision increased the rating for PTSD, 
from 30 to 50 percent disabling, effective March 5, 2007.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, the claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Board observes that the veteran's entire claims file is 
not of record.  The currently available record is a temporary 
folder that essentially includes VA medical records, a VA 
examination report, a copy of an August 2006 rating decision, 
a July 2007 statement of the case, a recent July 2007 rating 
decision, supplemental statements of the case dated in 
February 2008 and May 2008, and various correspondence both 
to and from the veteran and his representative.  The Board 
finds that the veteran's entire claims file must be obtained 
prior to appellate review.  

Given the current state of the record, it is the judgment of 
the Board that the duty to assist the veteran with his claim 
includes obtaining his entire claims folder.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate the veteran's entire claims 
file with the currently available records 
in the temporary folder.

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

